

 
 

--------------------------------------------------------------------------------

 



SECOND AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made effective as of March 13, 2008, by and among NGP CAPITAL
RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the several banks
and other financial institutions from time to time party hereto (collectively,
the “Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of August 31,
2006, as amended by that certain First Amendment to the Credit Agreement, dated
as of August 31, 2006, (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement to clarify such
provisions, and subject to the terms and conditions hereof, the Lenders are
willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1. Amendments.
 
(a) Section 1.1 of the Credit Agreement is hereby amended by:



 
(i)           adding the following definitions of “APC”, “BNP Agreement”,  “BNP
Security Agreement”, “BNP Subordination Agreement”, “Designated Account”,
“Funding Agreement”, “Net Profits Interest”, “Second Amendment Effective Date”,
“SNPI”, “SNPI Payout” and “SNPI Purchase Price” in appropriate alphabetical
order:



“APC” shall mean Anadarko Petroleum Corporation.


“BNP Agreement” shall mean that certain Purchase and Sale Agreement, dated to be
effective as of  January 30, 2008, between BNP Paribas and Borrower and attached
hereto as Exhibit A.
“BNP Security Agreement” shall mean that certain Security Agreement, dated to be
effective as of January 30, 2008, between BNP Paribas and Borrower and attached
hereto as Exhibit B.


“BNP Subordination Agreement” shall mean that certain Subordination Agreement,
dated to be effective as of January 30, 2008, between BNP Paribas and Borrower
and attached hereto as Exhibit C.


“Designated Account” shall have the meaning given to it in the BNP Subordination
Agreement.


“Funding Agreement” shall mean that certain Drilling and Funding Agreement,
dated April 24, 2007, but made effective as of January 1, 2007, by and among
APC, Anadarko E&P Company, LP, and the other funding parties named therein,
which is attached to the BNP Purchase Agreement as Exhibit A thereto.


“Net Profits Interest” shall have the meaning given to it in the Funding
Agreement, as in effect on the Second Amendment Effective Date.


“Second Amendment Effective Date” shall mean January 31, 2008.


“SNPI” shall mean the senior participating interest in Borrower’s payment rights
arising under the Net Profits Interest.


“SNPI  Payout” shall mean, with respect to the SNPI, payments in the amount
equal to the SNPI Purchase Price plus an amount equal to a Nine and Fifty
Hundredths Percent (9.50%) internal rate of return thereon.


“SNPI Purchase Price” shall mean the amount equal to $20 million.


(b)  Section 7.2 of the Credit Agreement is hereby amended by deleting the word
“and” from the end of subsection (f), by replacing the existing subsection (g)
with the following new subsection (g) and by adding the following subsections
(i) and (j) to such Section:


(g)           Liens securing the obligations under the Treasury Credit Agreement
as in effect on the Second Amendment Effective Date;


(i)           Liens created pursuant to the BNP Security Agreement; and


(j)           Liens on the Designated Account created pursuant to the
ControlAgreement, as such term is defined in the  BNP Subordination Agreement.


(c)  Section 7.7 of the Credit Agreement is hereby amended by replacing such
section in its entirety with the following:


Section 7.7.                                           Restrictive
Agreements.  The Borrower will not, and will not permit any Subsidiary Guarantor
to, directly or indirectly, enter into, incur or permit to exist any agreement
that prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary Guarantor to create, incur or permit any Lien upon
any of its assets or properties, whether now owned or hereafter acquired, or (b)
the ability of any Subsidiary Guarantor to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary Guarantor, to Guarantee Indebtedness of the
Borrower or any other Subsidiary Guarantor or to transfer any of its prop­erty
or assets to the Borrower or any Subsidiary Guarantor of the Borrower; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement or any other Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary Guarantor pending such sale, provided such
restrictions and conditions apply only to the Subsidiary Guarantor that is sold
and such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions and conditions contained in the BNP Agreement until such time as
the SNPI Payout is paid in full, (iv) clause (a) shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions and conditions apply only to
the property or assets securing such Indebtedness, (v) clause (a) shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, and (vi) the foregoing shall not apply to restrictions or
conditions imposed by the Treasury Credit Agreement.
 
(d)           Article VII of the Credit Agreement is hereby amended by adding
the following Section 7.13:


Section 7.13.   Designated Account Proceeds.  Borrower shall not deposit intothe
Designated Account any funds other than the proceeds of the Net Profit Interest.


 
2. Senior Lender Subordination.  The Lenders hereby expressly permit
Administrative Agent to enter into the Senior Lender Subordination (as such term
is defined in the BNP Agreement) in form and substance satisfactory to the
Administrative Agent and any partial release of Liens granted in favor of the
Administrative Agent, for the benefit of the Lenders, and encumbering the SNPI
sold to BNP Paribas pursuant to the BNP Agreement.


3. Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), (ii) executed counterparts
to this Amendment from the Borrower, each of the Subsidiary Guarantors and the
Lenders,  (iii) duly executed counterparts of the amendment to the Treasury
Credit Agreement, executed by each party thereto, and (iv) duly executed
counterparts of the Senior Lender Subordination (as defined in the BNP
Agreement).


4. Representations and Warranties.  To induce the Lenders and the Administrative
Agent to enter into this Amendment, Borrower hereby represents and warrants to
the Lenders and the Administrative Agent that:


(a)           The execution, delivery and performance by Borrower of this
Amendment (i) is within Borrower’s power and authority; (ii) has been duly
authorized by all necessary corporate and shareholder action; (iii) is not in
contravention of any provision of Borrower’s certificate of incorporation or
bylaws or other organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Borrower or any of its
Subsidiaries is a party or by which Borrower or any such Subsidiary or any of
their respective property is bound; (vi) does not result in the creation or
imposition of any Lien upon any of the property of Borrower or any of its
Subsidiaries; and (vii) does not require the consent or approval of any
Governmental Authority;


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general and by general principals of equity; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


5. Reaffirmations and Acknowledgments.


(a)           Reaffirmation of Subsidiary Guaranty.  Each Subsidiary Guarantor
consents to the execution and delivery by the Borrower of this Amendment and
jointly and severally ratify and confirm the terms of the Subsidiary Guarantee
Agreement with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement as amended hereby and all promissory notes issued
thereunder. Each Subsidiary Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Subsidiary Guarantee Agreement (i) is and
shall continue to be a primary obligation of the Guarantors, (ii) is and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms.  Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Subsidiary Guarantors under the Subsidiary Guarantee Agreement.


(b)           Acknowledgment of Perfection of Security Interest. Borrower and
each Subsidiary Guarantor hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.


6. Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


7. Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


8. No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


9. Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10. Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


11. Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


12. Entire Understanding.  This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia­tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.




BORROWER:
 
NGP CAPITAL RESOURCES COMPANY
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
SUBSIDIARY GUARANTORS:
 
NGPC FUNDING GP, LLC
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC FUNDING, LP
By: NGPC Funding GP, LLC
Its general partner
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC ASSET HOLDINGS GP, LLC
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC ASSET HOLDINGS, LP
By: NGPC Asset Holdings GP, LLC
Its general partner
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC NEVADA, LLC
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC ASSET HOLDINGS III, LP
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
NGPC HOLDINGS IV, LP
   
By:      /s/ R. Kelly Plato
Name:  R. Kelly Plato
Title:    Sr. Vice President
 
LENDERS:
 
SUNTRUST BANK, individually and as Administrative Agent and Collateral Agent
   
 
By:   /s/ James M. Warren
Name: James M. Warren
Title:   Managing Director
 
BRANCH BANK AND TRUST COMPANY
   
 
By:   /s/  Greg Drabik
Name:  Greg Drabik
Title:    Vice President
 
RAYMOND JAMES BANK, FSB
   
By:   /s/  Thomas F. Macina
Name:  Thomas F. Macina
Title:  Senior Vice President
 
COMERICA BANK
 
By:   /s/  Huma V. Manal
Name: Huma V. Manal
Title:  Vice President
 
AMEGY BANK National Association
   
By:   /s/  Mark A. Serice
Name:  Mark A. Serice
Title:   Vice President - Energy Group











